WiNslow, C. J.
(dissenting). I respectfully dissent in this case because I think too limited a construction has been *273given to sec. 2610, Stats. (1898) ; a construction which is not in harmony with the fair' meaning of the words or the unquestioned intent of the code-makers, That intent was to make it possible for the trial court to grasp all branches of a single controversy in one action and dispose of it, thus saving time and money, and making it impossible -for contradictory and unjust results to be reached by the verdicts of independent juries in separate actions. So the section says that other parties shall be brought in “when a complete determination of the controversy cannot be had” without their presence. The opinion of the court goes upon the theory that there are two controversies here, one between the defendant and the plaintiffs and one between the defendant and Feasley, which are separate and distinct, 'and that the presence of Feasley is not necessary to a complete determination of the controversy between the plaintiffs and the defendant.
The reasoning is faultless if the court’s construction of the word “controversy” be right. Here is where it seems to me the court goes astray. A broad and liberal meaning should be given to the word if it be necessary to give effect to the paramount purpose of the act. The facts are that a piece of land belonging to the defendant was sold and that both the plaintiffs and Feasley claim to have procured the purchaser, while the defendant denies that either of them procured the purchaser. So far as the defendant is concerned, both claims are part of one fundamental question or controversy, namely, Did any person procure the purchaser? While this controversy is three-sided, as many controversies are, it is, in its largest aspect, one, namely, Was the sale in question a sale procured by agents, and, if so, by which agent? Giving the word “controversy” a reasonably liberal construction, it seems to me to cover the case and to require that both parties claiming the credit of the single sale be brought before the court in this action in order that there may be no possibility of a duplication of liability. The fact that the action is an action at *274law interposes no obstacle, in view of the fact that nothing in the nature of equitable relief is involved in either claim, but simply claims for money judgments, which are peculiarly within the province of actions at law and can be easily disposed of in a single trial and by a single verdict.
Siebecker, J., concurs in the foregoing opinion.